HUNT, Circuit Judge.
Plaintiffs in error were charged with sales and possession of intoxicating liquor, and with maintaining a common nuisance. Vuckelich was convicted of all charges. Pleieh was convicted only of maintaining a nuisance. Writs of error were sued out.
Error is assigned upon the ruling admitting a number of empty whisky bottles found in the barroom by government officers just after the arrest of the defendants, and the plaintiffs in error question the legality of the arrests, which were made in the nighttime upon misdemeanor charges.
The general facts are quite similar to those disclosed in Radich et al. v. United States, 20 F.(2d) 382, decided this day. The place was a soft drink establishment, into which the officers wont at night to make arrests pursuant to bench warrants issued out of tho District Court of the United States. Defendants having pleaded not guilty, and having interposed no challenge to the process under which they were arrested, or to the validity of the arrests until during the trial, waived the questions of validity or *384regularity of the arrests. Radich v. United States, supra.
There was no error in admitting the whisky bottles. They were properly seized in connection with a lawful arrest and were held for evidential purposes.
In behalf of Pleieh it is specially urged that there is no evidence that he ever maintained a common nuisance as charged. The evidence is that Yuekelieh was employed by Pleieh, and worked from 5 p. m. to 1 a. m., while Pleieh worked during other hours; that, in making sales of liquor, Yuekelieh went out of the barroom through a back door, and brought back bottles from which he poured drinks of liquor into glasses for customers; and' that when the money was paid to him he rang up the amounts in the cash register. It is true that the evidence showed no actual sale or possession by Pleieh; but as it appeared that he was the sole lessee and proprietor of the resort, and worked therein every day, and that liquor was kept for sale on the premises, the jury was fully justified in concluding that he must have known that liquor was kept and sold by his employee.
We find no error, and affirm the judgment.